COLLINS, J.
(dissenting).
I cannot agree with the statements in the main opinion in this case that there is no ambiguity in the clause in the certificate, and that it would be difficult to find language which would make, plainer what the majority hold to be the meaning .of the provision over which the litigation has arisen. I think the language ambiguous, because it does not clearly appear whose act is to render the certificate null and void. If it was intended to guard against the act of the member, whether sane or insane when the act was performed, the English language is not so poverty-stricken as to render this at all difficult, or to require that the real intent be made questionable. The provision is that if-the member shall die by any means or act which, if used or done by such member while in possession of all natural faculties, would be self-destruction, the certificate shall be null. If the member had been shot down by an assassin, the means or act used or employed to bring about the death would have amounted to self-destruction if used or employed by the member himself. This is a literal construction of this clause, and illustrations of like character might easily be multiplied. To hold in favor of the defendant association in this instance results in a forfeiture; and, whenever there is a doubt as to the meaning of the terms of a forfeiture clause in an insurance cer*521tificate or policy, the language should be construed most strongly .against the insurer. I quite agree with what has been said by Wallace, J., when called upon to construe a clause in a policy in the case of American Credit Indemnity Co. v. Wood, 73 Fed. 81, 88, ■a case of the same general nature, as follows:
“If, by the introduction of a subsequent and obscure clause, difficult to understand, or requiring expert knowledge for its comprehension, the preceding clauses, plainly and unequivocally expressed, by which the” primary liability of the insurer “is fixed, •are nullified, the subsequent clause must be ignored. It cannot be permitted to operate as a snare to the unwary.”
I cannot concur in the construction placed upon the forfeiture clause in the certificate in question, and believe that it is so adroitly worded as to mislead or mystify the ordinary person. I therefore dissent.